Title: The Warning No. VI, [27 March 1797]
From: “Americus”,Hamilton, Alexander
To: 



[New York, March 27, 1797]

It has been seen that the Governt of France has an indisputable title to the culpable preeminence of having taken the lead in the violation of neutral rights; and that the first instance on the part of the British Government is nearly a month posterior to the commencement of the evil by France. But it was not only posterior—it was also less comprehensive. That of France extended to all provisions, that of Great Britain to certain kinds only, Corn Flour and Meal.
The French decree, as to the U States, was repeatedly suspended and revived. As to other neutral nations, it continued a permanent precedent, to sanction the practice of Great Britain.
This decretal versatility is alone complete evidence of want of principle. It is the more censureable, because it is ascertained that it proceeded in part at least from a corrupt source. The sacred power of law-making became the minister and the accomplice of private rapine. Decrees exacted by the solemn obligations of Treaty were sacrificed to sea-rovers to enable them to enjoy the prey for the seizure of which they ought to have been condignly punished.
   
   The Report of the Secretary of State mentions (as was known at the time) that one Repeal was effected by the influence of the Owners of a Privateer which had captured the valuable American Ship Laurens, to give effect to her condemnation.


The next and the most injurious of the acts of Great Britain is the order of the 6th. of November 1793, which instructs the Commanders of Ships of War and Privateers to stop detain and carry in for adjudication all Ships laden with the produce of any French Colony or carrying provisions or other supplies for the use of such colony. It was under the cover of this order, that were committed the numerous depredations on our commerce, which were the immediate cause of sending an envoy to Great Britain.
The terms of this order were ambiguous, warranting a suspicion that they were designed to admit of an oppressive interpretation and yet to leave room for a disavowal of it. Whether this was really the case or whether the order was in fact misconstrued by the British Officers and Tribunals in the West Indies, it is certain that the British Government almost as soon as their construction was known in England not only disclaimed it, but issued a new order dated the 8th of January 1794 revoking that of the 6th of November, and expressly restraining the power to detain and carry in vessels for adjudication to such as were laden with the produce of a French Island going from a port in the Island to a port Europe—to such as were laden with the like produce belonging to subjects of France whithersoever bound—to such as should be found attempting to enter a blockaded port—to such as were laden in whole or in part with naval or military stores bound to a French Island.
This last order obviated in a great measure the mischief of the former; and though its principles were in some respects such as we ought never to recognise; yet were they conformable with the practice of the principal maritime powers in antecedent modern wars, especially of France & Great Britain.
These acts comprise the whole of those on which the British Spoliations have been founded. Taken with all the latitude of construction adopted by the British Officers and Courts in the West Indies they amount to this and to no more—“the seizure and appropriation of our corn flour and meal going to a French port, on the condition of paying for them—the seizure and confiscation of our vessels with their cargoes—when laden with the produce of a French Colony or in act of carrying provisions or other supplies for the use of such colony.” Our Trade with France herself except in corn flour & Meal and in contraband articles has in the worst of times remained unmolested, and has even been allowed to be carried on directly from British Ports.
Iniquitous and oppressive as were the acts of G B how very far short do they fall of the more iniquitous and oppressive decrees of France, as these have been construed and acted upon—not only by its Colonial Administrations but by some of its Tribunals in Europe. The decree of the 2d. of July 1796 purports in substance that France will treat the neutral powers as they have permitted her enemies to treat them. But under this masked battery the whole of our trade with the enemies of France has been assailed. The two Edits of her proconsuls in the West Indies
   
   Santhonax and Co. 27 November 1796 Victor Hughes 13 Pluviose 5 year of Republic.

 proclaim the capture of all neutral vessels bound to or coming from English Ports and the uniform consequence is confiscation of vessel and cargo. We are now likewise officially informed that a French consular Tribunal at Cadiz has condemned neutral vessels carried in there on the same broad principles. The evil to us has been magnified by various aggravations. Our vessels going from one neutral port to another, even our vessels going to and returning from French ports have been the victims of the piratical spirit which dictated those Edicts. Outrage imprisonment fetters disease and death inflicted or brought upon the Commanders and crews of our vessels cause the bitter cup of our sufferings to overflow and leave the imagination at a loss for a parallel without seeking for it in the ferocious regions of Barbary.
The ambiguity of the British order of November was a just subject of reproach to its authors. What shall we say of the perfidious ambiguity of the French decree of the 2d. of July 1796? When retaliation of the partial injuries which neutral nations had suffered from the enemies of France were denounced—who could have dreamt that a universal war on their Trade was meditated? Who that has a spark of the American in his soul can refuse his utmost indignation as well at the manner as at the matter of this atrocious proceeding? Not only the partisans of France, the advocates for the honor of Republican Government, but the friends of human nature must desire that the final explanation may reject as a criminal abuse the practice upon that decree and repair as far as possible the mischief which it ha⟨s⟩ occasioned.
But the Treaty with Great Britain, (still exclaim the dupes or hirelings of France) that abominable instrument is the Pandora’s box from which all our misfortunes issue—when that instrument was confirmed who could have expected any thing better?
Peace ye seduced or seducing babblers! Had Denmark or Sweden any share in making that reprobated Treaty? Besides the refutation of your flimsey pretence by the ill treatment in other shapes of several of the neutral powers in Europe—by the information from Cadiz of the indiscriminate seizure and condemnation of neutral vessels going to or coming from English ports— Do ye not read in the recent accounts from St. Bartholomews a Swedish Island that not Americans only, that Danes, that Swedes, that all the neutral nations partake in the common calamity—alike the prey of a devouring rapacity? Will ye still persist then in the barefaced imposture of ascribing to the treaty grievances which are the mere effects of a spirit of Oppression & Rapine?
Read the letter of Mr Skipwith to Mr Monroe dated at Paris the 3d of October 1794 prior to the signature of the Treaty by Mr. Jay. Remember that he is an American Agent, acting under the eye of an American Minister, and that both the Minister and the Agent are distinguished by a partiality for France which exempt them from the suspicion of exaggerating her misdeeds. What does that letter tell us? Why in express terms, that “innumerable embarrassments and difficulties had for a long time oppressed our commerce in different Ports of the Republic—that if the French Government did not soon remedy, the incessant abuses and vexations practiced dayly upon our Merchants the trade of the U States with France must cease.”
Hence may ye learn that long before our Treaty with Great Britain the vexations of our Trade in the ports of France were so extreme as to have become intolerable; that “the indiscriminate capture of our vessels at sea by the vessels of War of the Republic”
   
   Note *This also is a passage verbatim from Mr. Skipwiths letter. And he produces a long list of cases to support his assertions.

 formed only one class of the injuries which our Commerce had sustained—in a word that the predatory system of France existed before the Treaty and has only of late acquired greater activity from the cravings of an exhausted Treasury.
The man who after this mass of evidence shall be the apologist of France and the calamniator of his own Government is not an American. The choice for him lies between being deemed a fool a madman or a Traitor.

Americus

